Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .		
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Lowen on 3/15/2021.
The application has been amended as follows: 
In claim 3, line 5, delete “, and also the other zeotypes”.
In claim 8, line 1, replace “Claim 8” with:--Claim 7--.
In claim 9, lines 2-3, delete “optionally provided with restrictions, and equipped with a stirring system, an oscillating or pulsating system, and also two or more of these techniques combined”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is drawn to a fully continuous process for the formation of zeolite crystals.  By control of the Reynolds number during the crystallization reaction and during the recovery step, the instant invention avoids the disadvantages that have plagued previous attempts at fully continuous production of zeolite crystals.  The prior art of record fails to teach or suggest the required control of Reynolds numbers in the implementation of a continuous process for forming zeolite crystals.  There is no evidence of record to support a finding that the processes of the prior art would inherently exhibit the required Reynolds numbers.  The Liu et al reference is exemplary of the closest prior art.  The high-pressure process disclosed therein differs from the instant claims in that the synthesis mixture is prepared in a batch process and neither the Reynolds number of the crystallization step or that of the recovery step is provided.  While flow rate, reactor diameter and water density values are available for the crystallization step, the viscosity of the mixture during crystallization cannot be calculated from the information given.  Further, insufficient information is available to calculate Ren for the recovery phase.  The high intensity of the oscillations necessary to prevent hydrodynamic failure in the reactor is convincing evidence that process of Liu falls outside the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732